Citation Nr: 1633013	
Decision Date: 08/19/16    Archive Date: 08/26/16

DOCKET NO.  08-34 388	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky



THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Jarrette A. Marley, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from January 1972 to February 1974.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision by the Louisville, Kentucky Department of Veterans Affairs (VA) Regional Office (RO).  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  This matter was previously before the Board in December 2011 and June 2014 when it was remanded for additional development.  

In August 2015, the Board requested a Veterans Health Administration (VHA) opinion, which was provided in May 2016.  For reasons discussed below, the Board will proceed with consideration of this matter.  


FINDING OF FACT

The Veteran's service-connected bilateral hearing loss and tinnitus do not preclude substantially gainful employment.  


CONCLUSION OF LAW

The criteria for a TDIU rating are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2015).  


REASONS AND BASES FOR FINDING AND CONCLUSION

A total disability rating may be assigned, where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as the result of service-connected disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  Consideration may be given to a veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Todd v. McDonald, 27 Vet. App. 79, 85-86 (2014).

To qualify for a total rating for compensation purposes, the evidence must show: (1) a single disability rated as 100 percent disabling; or (2) that the veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities and there is one disability ratable at 60 percent or more, or, if more than one disability, at least one disability ratable at 40 percent or more and a combined disability rating of 70 percent.  38 C.F.R. § 4.16(a).  For the purpose of establishing one 60 percent disability, or one 40 percent disability in combination, disabilities affecting a single body system are considered as one disability.  Id.  Disabilities that are not service connected cannot serve as a basis for a total disability rating.  38 C.F.R. §§ 3.341, 4.19.  

Unlike the regular disability rating schedule, which is based on the average work-related impairment caused by a disability, "entitlement to TDIU is based on an individual's particular circumstance."  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009) (quoting Thun v. Peake, 22 Vet. App. 111, 116 (2008)); see also Todd, 27 Vet. App. at 85-86.  Therefore, in adjudicating a TDIU claim, VA must take into account the individual veteran's education, training, and work history.  Hatlestad v. Derwinski, 1 Vet. App. 164, 168 (1991) (level of education is a factor in deciding employability); see Friscia v. Brown, 7 Vet. App. 294 (1994) (considering veteran's experience as a pilot, his training in business administration and computer programming, and his history of obtaining and losing 19 jobs in the previous 18 years); Beaty v. Brown, 6 Vet. App. 532 (1994) (considering veteran's 8th grade education and sole occupation as a farmer); Moore v. Derwinski, 1 Vet. App. 356 (1991) (considering veteran's master degree in education and his part-time work as a tutor).  

The Veteran's service-connected disabilities are bilateral hearing loss and tinnitus, for a combined schedular rating of 40 percent from January 5, 2007, and 30 percent from August 8, 2008.  Consequently, the Veteran does not meet the threshold schedular requirement for an award of TDIU benefits under 38 C.F.R. § 4.16(a).  He is only entitled to consideration of TDIU benefits on an extraschedular basis.  The Veteran contends that he is entitled to a TDIU rating based on his service-connected disabilities.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

Pursuant to 38 C.F.R. § 4.16(b), when a claimant is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, but fails to meet the percentage requirements for eligibility as set forth in 38 C.F.R. § 4.16(a), such case shall be submitted for extraschedular consideration.  

The evidence shows the Veteran was last gainfully employed in January 2007 as a letter carrier for the United States Postal Service (USPS).  See, e.g., December 2009 VA audiological examination; see also November 2008 Social Security Administration (SSA) decision.  His employment history has included working in carpentry (for 15 years), dispatch worker (for1 year), dog warden (for 5 years), and also as a laborer.  See June 2005 VA treatment record; see also SSA Form 3369.  His educational background includes a GED.  See SSA Form 3368; June 1975 VA Form 22-1990.  The Veteran also has training in welding.  SSA Form 3368.  

After a thorough review of the record, the Board finds that the preponderance of the evidence shows that the functional limitations imposed by the Veteran's service-connected disabilities do not preclude his performance of substantially gainful employment.  In reaching this determination, the Board notes that the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that determination of whether a veteran is unable to secure or follow a substantially gainful occupation due to service-connected disabilities is a factual rather than a medical question and that it is an adjudicative determination properly made by the Board or the RO.  See Geib v. Shinseki, 77 F.3d 1350, 1354 (Fed. Cir. 2013).  

The Board finds significant that there is no medical opinion dated since the Veteran has established service connection for his disabilities supporting his argument that he can no longer work or that his service-connected disabilities preclude substantially gainful employment.  In this regard, the Board is aware of the November 2008 SSA decision that awarded the Veteran SSA disability benefits.  However, the Board notes that SSA determinations as to employability are not binding on VA as SSA subscribes to different statutory and regulatory criteria.  See Anderson v. Brown , 5 Vet. App. 347, 354   (1993) (quoting Collier v. Derwinski, 1 Vet. App. 413, 417 (1991)).  The Board does however find significant that the November 2008 SSA decision indicated that the Veteran's severe impairments included lumbar degenerative disc disease, hip osteoarthritis, bilateral knee osteoarthritis, heart disease, hypertension, hearing loss, otitis media, chronic obstructive pulmonary disorder, and gastroesophageal reflux disease.  Hence, the Veteran was awarded SSA disability benefits for much more than just his hearing loss.  

The Board also notes that there is evidence against the Veteran's claim for TDIU.  For instance, on February 2012 VA audiological examination, it was opined that a veteran with tinnitus and the Veteran's degree of hearing loss would most certainly be able to obtain and maintain gainful employment.  In addition, in a May 2016 VHA medical expert opinion, it was found that, without consideration of any nonservice-connected disabilities and without regard to his age, the Veteran's service-connected disabilities do not preclude him from soliciting or following a substantially gainful occupation consistent with his education and occupational experience.  It was further explained that the Veteran's service-connected disabilities should not prevent him from concentrating or communicating appropriately at conversational intensity and from using a telephone, noting that when the Veteran obtained hearing aids in August 2008, it was indicated that the Veteran could repeat and respond to spoken words and answer questions appropriate at conversational intensity and listen well on the phone.  Thus, the Veteran should have no functional impact on his being able to secure a substantially gainful occupation.  While the Board found in the June 2014 remand that the February 2012 VA examination was inadequate as the opinion was not specific to the Veteran, the opinion, in combination with the May 2016 VHA medical expert opinion, cumulatively, the Board finds to be significant and persuasive evidence as to whether the Veteran is unable to secure and follow a substantially gainful occupation by reason of his service-connected disabilities.  

The Board does not dispute the Veteran experiences some occupational impairment due to his service-connected disabilities, such as being incapable of performing work requiring constant precise verbal communication.  See March 2008 SSA Form 4734.  However, the record reflects that such impairment has been adequately compensated by the current schedular ratings.  Loss of industrial capacity is the principal factor in assigning disability ratings.  See 38 C.F.R. §§ 3.321(a), 4.1. Indeed, 38 C.F.R. § 4.1  specifically states: "Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  See also Van Hoose v. Brown, 4 Vet. App. 361, 363   (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  However, the Veteran's specific employment history does not reflect only employment that would involve constant precise verbal communication, as reflected in his employment history as a carpenter and as a letter carrier, employment that according to the Veteran's own account expanded approximately 20 years of his post-service employment.  

Based on the above, the Board agrees with the RO and finds that this case does not warrant referral to the Director of the Compensation Service for extraschedular consideration.  As such, the appeal must be denied.  








ORDER

Entitlement to TDIU is denied.  



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


